RE: TITLE 11 O.S. 9-105(1) (1988)
ATTORNEY GENERAL HENRY HAS RECEIVED YOUR RECENT LETTER ASKING FOR INFORMAL ADVICE CONCERNING THE CONSTRUCTION OF 11 O.S. 9-105(1). HE HAS AUTHORIZED ME TO RESPOND TO YOU ON HIS BEHALF THROUGH THIS INFORMAL LETTER.
THE STATUTE REFERENCED IN YOUR LETTER, 11 O.S. 9-105(1) (1988), IS ONLY APPLICABLE TO MUNICIPALITIES IN OKLAHOMA HAVING STATUTORY ALDERMANIC FORMS OF GOVERNMENT. THIS PROVISION STATES, IN PERTINENT PART:
  "THE MAYOR SHALL BE THE CHIEF EXECUTIVE OFFICER OF THE ADMINISTRATIVE BRANCH OF THE GOVERNMENT OF THE CITY. THE MAYOR SHALL BE RECOGNIZED AS THE HEAD OF THE CITY GOVERNMENT FOR ALL CEREMONIAL PURPOSES AND BY THE GOVERNOR FOR PURPOSES OF MILITARY LAW. THE MAYOR SHALL:
    1. APPOINT, SUBJECT TO CONFIRMATION BY THE CITY COUNCIL, A CITY ATTORNEY AND ALL HEADS OR DIRECTORS OF ADMINISTRATIVE DEPARTMENTS INCLUDING MEMBERS OF THE BOARDS AND COMMISSIONS AND SHALL APPOINT ALL OTHER ADMINISTRATIVE OFFICERS AND EMPLOYEES OF THE CITY;"
YOU ASK, RELATIVE TO THIS STATUTE, WHETHER IT REQUIRES ALL APPOINTMENTS MADE BY THE MAYOR TO BE CONFIRMED BY THE CITY COUNCIL,, OR ONLY HIS OR HER APPOINTMENTS OF PERSONS TO FILL THE POSTS OF CITY ATTORNEY, AND ALL HEADS OR DIRECTORS OF ADMINISTRATIVE DEPARTMENTS (INCLUDING MEMBERS OF BOARDS AND COMMISSIONS). A FULL AND PLAIN READING OF THIS STATUTORY LANGUAGE REVEALS LEGISLATIVE INTENT THAT ONLY THE RELATIVELY HIGH-RANKING ADMINISTRATIVE AND EXECUTIVE OFFICERS/EMPLOYEES OF THE CITY NEED BE CONFIRMED AS TO APPOINTMENT BY THE CITY COUNCIL. ALL OTHER APPOINTMENTS BY THE MAYOR NEED NO SUCH CONFIRMATION. WHERE THE LANGUAGE OF A STATUTE IS CLEAR FROM A PLAIN READING OF ITS TERMS, NO EXTRANEOUS RULES OF STATUTORY INTERPRETATION NEED BE RESORTED TO IN ORDER TO DETERMINE ITS MEANING. CAVETT V. GEARY BD. OF EDUCATION, 587 P.2D 991 (OKLA. 1978).
(MICHAEL SCOTT FERN)